DIANA GRIBBON MOTZ,
Circuit Judge, dissenting.
The Supreme Court has spoken: When a sentencing “system” permits a “judge [to] inflict[] punishment that the jury’s verdict alone does not allow” it violates a defendant’s Sixth Amendment right to trial by jury. Blakely v. Washington, — U.S.-,-,-, 124 S.Ct. 2531, 2537, 2540, 159 L.Ed.2d 403 (2004). In this case, the United States Sentencing Guidelines permitted the district judge to inflict punishment on Mohammed Y. Hammoud thirty times greater than that allowed by the jury verdict alone. Blakely makes clear that such a sentence violates the Sixth Amendment; the majority can reach a contrary conclusion only by resolutely refusing to follow Blakely. Accordingly, although I join the majority in affirming Hammoud’s convictions, I cannot join in its affirmance of this unconstitutional sentence.
I.
The maximum sentence that the district judge could have imposed in this case, had he not made any additional factual findings, was 57 months.1 The United *362States Sentencing Guidelines (the “Guidelines” or “federal guidelines”), however, directed the judge to make additional findings. The Guidelines further required the judge to increase Hammoud’s sentence if the judge resolved, by a preponderance of the evidence, certain facts in favor of the Government. Obedient to the Guidelines, the judge made findings with respect to numerous facts that had never been considered by the jury or proved beyond a reasonable doubt. On the basis of these findings, the district judge sentenced Hammoud not to 57 months, but to 155 years.
Some of these judicial findings had nothing to do with the jury’s verdict. For example, the jury never considered the issue of whether Hammoud had obstructed justice; in fact, none of the charges against him related in any way to obstruction. Yet the district court increased Hammoud’s offense level (which with his criminal history category dictated his sentence range, see U.S. Sentencing Guidelines Manual (hereinafter “U.S.S.G.”), Tbl. Ch. 5, Pt. A) because it found that he had done so. This required the court to make findings with respect to three facts never even presented to the jury: that Ham-moud “when testifying under oath (1) gave false testimony; (2) concerning a material matter; (3) with the willful intent to deceive (rather than as a result of confusion, mistake, or faulty memory).” United States v. Jones, 308 F.3d 425, 428 n. 2 (4th Cir.2002) (citing United States v. Dunnigan, 507 U.S. 87, 92-98, 113 S.Ct. 1111, 122 L.Ed.2d 445 (1993)).
Other judicial findings, also mandated by the Guidelines, although at least relating to the facts found by the jury, required the district judge to increase Hammoud’s sentence to an extraordinary degree beyond that permitted by the jury verdict alone. For example, the jury convicted Hammoud of three counts, each involving illegal cigarette trafficking of at least 60,-000 cigarettes, which correlates to a tax loss of roughly $6,700. See 18 U.S.C. § 2341, 2342 (2000). The Guidelines, however, required the judge to determine by a preponderance of the evidence “the total tax loss attributable to the offense” looking to “all conduct violating the tax laws ... unless ... clearly unrelated.” U.S.S.G. § 2T1.1, cmt. n.2. When the judge concluded that Hammoud had trafficked in many more cigarettes than his conviction reflected, resulting in a tax loss of over $2,500,000, the Guidelines required the judge to increase Hammoud’s offense level by fourteen levels. See U.S.S.G. § 2E4.1, § 2T4.1.
Similarly, the jury found only that Ham-moud knowingly provided material support to a foreign terrorist organization, 18 U.S.C. § 2339B(a)(l) (2000 & Supp. I); the jury never considered whether in doing so Hammoud also acted with the specific intent to “influence the conduct of government.” 18 U.S.C.A. § 2332b(g)(5) (West 2000 & Supp.2004). Yet, the Guidelines required the district judge to determine whether Hammoud acted with this specific intent; and when the judge concluded by a preponderance of evidence that Hammoud had, the Guidelines required the judge to increase Hammoud’s offense level by twelve levels and to set his criminal history category at VI. U.S.S.G. § 3A1.4.
Together, the judge’s tax-loss and terrorism findings burdened Hammoud with an offense level and criminal history category so high that the Guidelines instructed *363the district judge to impose a life sentence. See U.S.S.G., Tbl. Ch. 5, Pt. A. In accord with United States v. Kinter, 235 F.3d 192, 199-200 (4th Cir.2000), the district judge “reduced” Hammoud’s sentence from the Guidelines range of life to “only” 155 years — the total maximum sentence authorized under the statutes governing the offenses for which Hammoud was convicted.
Of course, the district judge cannot be faulted. In sentencing Hammoud, the judge simply followed the Guidelines and our holding that Guidelines-mandated sentence increases, contingent on judicial findings, survived the rule established in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). In Apprendi, the Supreme Court held that the Sixth Amendment requires that “[o]ther than the fact of a prior conviction, any fact that increases the penalty for a crime beyond the prescribed statutory maximum must be submitted to a jury, and proved beyond a reasonable doubt.” Id. at 490, 120 S.Ct. 2348. Soon thereafter, we held in Kinter that, without violating the Ap-prendi mandate, a judge may follow the Guidelines and make factual findings that increase the maximum sentence permitted by the jury verdict alone under the Guidelines, provided the ultimate sentence does not exceed the maximum allowed in the statute “criminalizing the offense.” Kinter, 235 F.3d at 200. The district court precisely followed this instruction.
A few months ago, however, the Supreme Court decided Blakely. There the Court expressly rejected the Kinter view that the “statutory maximum,” which could not be exceeded without violating Appren-di, was the sentence authorized by the statute “criminalizing the offense.” The Court instead held: “[0]ur precedents make clear ... that the ‘statutory maximum’ for Apprendi purposes is the maximum sentence a judge may impose solely on the basis of the facts reflected in the jury verdict or admitted by the defendant.” Blakely, — U.S. at -, 124 S.Ct. at 2537 (emphasis in original) (citing Ring v. Arizona, 536 U.S. 584, 602, 122 S.Ct. 2428, 153 L.Ed.2d 556 (2002); Harris v. United States, 536 U.S. 545, 563, 122 S.Ct. 2406, 153 L.Ed.2d 524 (2002) (plurality opinion); and Apprendi 530 U.S. at 488, 120 S.Ct. 2348). Blakely instructs that the Sixth Amendment does not permit a “judge [to] inflictf ] punishment that the jury’s verdict alone does not allow.” — U.S. at-, 124 S.Ct. at 2537.2 Moreover, in Blakely, the Supreme Court held that a jury’s verdict alone does not allow the imposition of the highest sentence permitted under the statute criminalizing the offense when separate sentencing guidelines mandate a lesser maximum sentence. Id. at 2537-38.
Thus, the Supreme Court’s decision in Blakely “make[s] clear,” — U.S. at-, 124 S.Ct. at 2537, that in Kinter we misinterpreted the term “statutory maximum” as used in Apprendi and that the findings made by the district judge pursuant to the Guidelines, which increased Hammoud’s sentence beyond that permitted by “the jury verdict alone,” violated the Sixth Amendment.
II.
The majority holds to the contrary by exempting the federal guidelines from the Blakely rule. In doing so, the majority acknowledges that, given the language of the Blakely holding, it is “not that far*364fetched to conclude that the Court intended to encompass within its holding any situation in which a binding maximum— whether statutory or not — is increased by virtue of a judicial finding.” Ante at 349. But, according to the majority, that constitutes an “incorrect reading of Blakely.” Id. at 352. The majority maintains that Blakely must be “understood,” see id. at 349, 350, 352, to hold only that the Sixth Amendment prevents judicial factfinding that increases a “defendant’s sentence beyond what the legislature has authorized as the consequence of a conviction or guilty plea.” Ante at 353 (emphasis in original). The majority’s “understanding” of Blakely actually constitutes a complete misunderstanding of the case.
A.
First, the majority’s “understanding” conflicts with both the actual holding and rationale of Blakely. As an intermediate appellate court, we have no license to develop an “understanding” of Supreme Court precedent at odds with the Supreme Court’s own language and reasoning. Rather, we must follow Blakely as written, not as we would like it to have been written or as we “understand” it to have been written.
As written, Blakely instructs:
Our precedents make clear ... that the “statutory maximum” for Apprendi purposes is the maximum sentence a judge may impose solely on the basis of the facts reflected in the jury verdict or admitted by the defendant. In other words, the relevant “statutory maximum” is not the maximum sentence a judge may impose after finding additional facts, but the maximum he may impose without any additional findings. When a judge inflicts punishment that the jury’s verdict alone does not allow, the jury has not found all the facts which the law makes essential to the punishment, and the judge exceeds his proper authority.3
-U.S. at-, 124 S.Ct. at 2537 (internal quotation marks and citations omitted). This language means exactly what it says: All defendants must be sentenced “solely on the basis of the facts reflected in the jury verdict.” Id. The Supreme Court’s express directive leaves no room for the majority’s “understanding” of Blakely.
Nor does the Court’s rationale permit the approach adopted by the majority. The Blakely Court rejected the very argument the Government poses here — that although the sentence imposed on the defendant exceeded the Guidelines’ “standard range” maximum (i.e., the maximum absent additional judicial findings), “there [wa]s no Apprendi violation” because the sentence did not exceed the maximum allowed in the statute criminalizing the offense. Id. at 2535-38. The Court held that “the ‘statutory maximum’ for Ap-prendi purposes” is the “standard range” maximum (i.e., 53 months) because that sentence — not the maximum sentence authorized in the statute “criminalizing the offense,” Kinter, 235 F.3d at 200 — is the highest sentence that a judge could im*365pose “solely on the basis of the facts admitted in the guilty plea.” Blakely, — U.S. at --, 124 S.Ct. at 2537. If the sentencing judge had imposed a sentence greater than 53 months without additional judicial fact-finding, “he would have been reversed.” Id. at 2538. Hence, Blakely had an enforceable “legal right to” application of the maximum standard range sentence — it was his maximum sentence for “Apprendi purposes.” Id. at 2537, 2540 (emphasis in original).
This rationale compels the conclusion that Hammoud’s standard range maximum sentence under the federal sentencing guidelines (rather than the sentence set forth in the statutes criminalizing his offenses) constitutes his maximum sentence for Apprendi purposes. Hammoud’s standard range maximum Guidelines sentence was 57 months; as the Government concedes, that is the highest sentence the district court could have imposed on Ham-moud solely on the basis of the facts reflected in the jury verdict. Hammoud, like Blakely, had an enforceable legal right to that standard range maximum. For, as in Blakely, if the judge had imposed a sentence greater than this standard range maximum without additional judicial fact-findings, the judge “would have been reversed.” — U.S. at -, 124 S.Ct. at 2538; see also, e.g., United States v. Sayles, 296 F.3d 219, 227 (4th Cir.2002); United States v. Pineiro, 2004 WL 1543170, at *6 (5th Cir. July 12, 2004) (conceding that “[l]ike the judge who disregards the Washington sentencing rules, a federal judge who disregards the Guidelines does so on pain of reversal”); Kinter, 235 F.3d at 200 (acknowledging that if the district court had “disregarded the maximum” Guideline standard range, “we would have been required to vacate” the sentence).
Thus, both the holding and rationale of Blakely mandate that any sentence that exceeds “the maximum sentence [the] judge [could] impose solely on the basis of the facts reflected in the jury verdict or admitted by the defendant” violates the Sixth Amendment. Blakely, — U.S. at -, 124 S.Ct. at 2537. Hammoud’s 155-year sentence clearly exceeds the 57-month maximum sentence the district judge could have imposed solely on the basis of the jury verdict; ergo, it is unconstitutional. The majority’s contrary “understanding” of Blakely simply misreads the case.
B.
Moreover, this “understanding” rests on the most tenuous of foundations — a single fact given no significance by the Supreme Court itself — i.e., that the Blakely guidelines were entirely set forth in a statute and the federal guidelines are not. The majority elevates this lone fact, never relied on and barely mentioned by the Blakely Court, into the dispositive linchpin of the Court’s analysis, maintaining that because of it, the Blakely rule does not apply to the federal guidelines. In doing so, the majority wishfully grabs at a straw, rather than engaging in the “close examination of Blakely,” which it acknowledges is the proper focus. Ante at 345.
“Close examination” of Blakely quickly reveals that the Supreme Court never relied on the majority’s assertedly disposi-tive fact. The Blakely Court notes the statutory origin of the Washington state guidelines only once — at the outset of its opinion when recounting the background of the case. Blakely, — U.S. at-, 124 S.Ct. at 2535. The remainder of the opinion, containing the Court’s extended reasoning, never again refers to this fact, let alone suggests that it is determinative. See id. at 2536-43.
*366On the contrary, the Blakely Court vigorously, almost self-consciously, rejects the very idea to which the majority clings: that importance attaches to whether or not a maximum sentence is set forth in a statute. The Court initially places the phrase “statutory maximum” in quotation marks — indicating that the phrase constitutes a term of art, subject to special definition. Id. at 2537. The Court then proceeds to provide that definition, a definition that does not contain any reference to the origin (statutory or not) of the maximum sentence. Rather, under this definition, which the Court tells us its “precedents make clear,” the “ ‘statutory maximum’ for Apprendi purposes is the maximum sentence a judge may impose solely on the basis of the facts reflected in the jury verdict or admitted by the defendant.” Id.
Furthermore, time and again throughout its analysis, the Blakely Court employs language that reflects its total indifference to whether or not the “statutory maximum” for “Apprendi purposes” is actually embodied in a statute. See, e.g., id. at 2537 (referring to the “maximum [the judge] could have imposed under state law” when describing the facts in Ring and Apprendi) (emphasis added); id. at 2538 (observing that neither McMillan v. Pennsylvania, 477 U.S. 79, 106 S.Ct. 2411, 91 L.Ed.2d 67 (1986), nor Williams v. New York, 337 U.S. 241, 69 S.Ct. 1079, 93 L.Ed. 1337 (1949), “involved a sentence greater than what state law authorized”) (emphasis added); id. (concluding that “[bjecause the State’s sentencing procedure did not comply with the Sixth Amendment, petitioner’s sentence is invalid”) (emphasis added); id. at 2540 (explaining how a sentencing “system ” violates the Sixth Amendment) (emphasis added); id. at 2543 (noting that Blakely “was sentenced to prison for more than three years beyond what the law allowed”) (emphasis added). The majority must ignore all of this language in order to hold that a single fact, regarded as inconsequential by the Blakely Court, constitutionally distinguishes that case from the one at hand.
This is precisely the sort of emphasis on “form” rather than “effect” that the Supreme Court has repeatedly held improper in determining the scope of Sixth Amendment jury-trial rights. See Ring, 536 U.S. at 602, 122 S.Ct. 2428 (“[T]he dispositive question ... ‘is one not of form, but of effect.’ ” (quoting Apprendi, 530 U.S. at 494, 120 S.Ct. 2348)). For, although the federal guidelines (promulgated as they are by an administrative agency) are not statutes, they are, as we recognized in Kinter itself, “nearly indistinguishable from congressionally enacted criminal statutes.” 235 F.3d at 200. The Guidelines have the force of statutory law, Stinson v. United States, 508 U.S. 36, 45, 113 S.Ct. 1913, 123 L.Ed.2d 598 (1993), and the maximum sentences contained in them “are incorporated into the federal statutes by 18 U.S.C. § 3553(b)” and “may not be exceeded by sentencing judges.” Kinter, 235 F.3d at 200. The Sentencing Commission remains “fully accountable to Congress, which can revoke or amend any or all of the Guidelines as it sees fit ... at any time.” Mistretta v. United States, 488 U.S. 361, 393-94, 109 S.Ct. 647, 102 L.Ed.2d 714 (1989); see also United States v. Ameline, 376 F.3d 967, 977 (9th Cir.2004) (listing instances in which “Congress has utilized [its] authority to shape the Guidelines directly”). As Judge Posner noted in holding for the Seventh Circuit that the Blakely rule applies to the federal guidelines, “if a legislature cannot evade ... the commands of the Constitution by a multistage sentencing scheme neither” can the Sentencing Commission, which is simply “exercising power delegated to it by Congress.” United States v. Booker, 375 *367F.3d 508, 511 (7th Cir.2004), cert. granted, — U.S. -, 125 S.Ct. 11, — L.Ed.2d -, 73 USLW 3073, 2004 WL 1713654 (Aug. 2, 2004).
C.
Most troubling, the majority’s “understanding,”, which interprets Blakely as applying only to maximum sentences set forth in statutes and not to those set forth in the federal guidelines, undermines the very purpose of the Blakely holding.
The Supreme Court explained in Blakely that the Apprendi principle had to be applied to máximums set forth in sentencing guidelines to give “intelligible content” to Sixth Amendment rights, creating a “bright-line” rule. Blakely, — U.S. at -,-, 124 S.Ct. at 2538, 2540. Preservation of jury-trial rights as a “fundamental reservation of power in our constitutional structure,” rather than a “mere procedural formality,” required such a rule. Id. at 2538-39. Otherwise, a legislature could eviscerate Sixth Amendment rights by choosing to “label” a fact as a guidelines sentencing factor to be found by a judge by a preponderance of evidence, rather than a crime or element of a crime to be found by a jury beyond a reasonable doubt. Id. Yet the majority’s holding, that maximum sentences set out in the federal guidelines do not constitute “statutory máximums” for “Apprendi purposes,” leaves Congress free to undercut Sixth Amendment rights in the very manner Blakely sought to prohibit. Under the majority’s holding, Congress can choose not to criminalize conduct yet still require the Sentencing Commission to develop guidelines mandating punishment of that very conduct upon a judicial finding by a mere preponderance of the evidence.
The Blakely Court clearly recognized that the federal guidelines presented this problem. Witness the Court’s discussion of whether obstruction of justice should constitute a sentencing factor or a separate crime. Citing the upward adjustment required upon a judicial finding of obstruction of justice in the federal guidelines, U.S.S.G. § 3C1.1, Justice O’Connor, in dissent, complained that the Blakely rule would prevent consideration at sentencing of obstructive behavior not discoverable before trial. See Blakely, — U.S. at -, 124 S.Ct. at 2546 (O’Connor, J., dissenting). In response, the Blakely majority suggested that perjury during trial should be “an entirely separate offense to be found by a jury beyond a reasonable doubt”; to treat it as a fact to be considered by. the sentencing judge would be “[ajnother example of conversion from separate crime to sentence enhancement.” Id. at 2540 n. 11. Yet, in the case at hand, the majority sanctions exactly this “conversion,” by affirming a sentence enhanced by a judicial finding of obstruction of justice, in a case in which the jury never considered any evidence as to obstruction.
Affirmance of the obstruction enhancement, moreover, is neither the most obvious nor most significant example in this case of the manner in which the majority’s holding undermines Blakely’s stated purpose of creating a bright-line rule safeguarding Sixth Amendment rights. For in the case at hand, the federal guidelines also required the district judge to determine if Hammoud acted with specific intent “to influence ... the conduct of government by intimidation,” 18 , U.S.C. § 2332b(g)(5), and, if so, to apply a “terrorism adjustment” — even though specific intent has long been recognized as an element of a crime to be determined by a jury beyond a reasonable doubt. See, e.g., Carter v. United States, 530 U.S. 255, 120 S.Ct. 2159, 147 L.Ed.2d 203 (2000). The Guidelines-mandated application of the terrorism adjustment and other judicial findings increased Hammoud’s sentence be*368yond what would have been justified by the jury’s verdict alone by more than 3000%.
That the Sentencing Commission, not Congress itself, fashioned the guideline that required this “conversion” plainly fails to eliminate the Sixth Amendment problem targeted by the Supreme Court. Not only is the Commission generally “fully accountable to Congress, which can revoke or amend any or all of the Guidelines as it sees fit ... at any time,” Mistretta, 488 U.S. at 393-94, 109 S.Ct. 647, but in this instance Congress expressly directed the Commission to promulgate a terrorism guideline, with specific intent as an “appropriate enhancement.” See Violent Crime Control Act, Pub.L. 103-322, Sept. 13, 1994, 108 Stat. 1796, § 120004 (directing the Commission “to amend its sentencing guidelines to provide an appropriate enhancement for any felony ... that‘involves or is intended to promote international terrorism, unless such involvement or intent is itself an element of the crime”). Thus, the unconstitutional “conversion” of a crime to a sentencing factor is as clearly the responsibility of Congress in the case at hand as it was of the Washington legislature in Blakely.
In sum, the majority adopts an “understanding” of Blakely at odds with the case’s holding and rationale, based entirely on a single fact of no importance to the Blakely Court itself. This “understanding” places form over effect, violating the Supreme Court’s express mandate that “the dispositive question ... ‘is one not of form, but of effect.’” Ring, 536 U.S. at 602, 122 S.Ct. 2428 (quoting Apprendi, 530 U.S. at 494, 120 S.Ct. 2348). Most regrettably, this “understanding” undermines the very purpose of the Blakely holding— the creation of a bright-line rule to ensure protection of jury-trial rights. Instead of adopting this “understanding” of Blakely, we should follow Blakely as written. In short, we should, as the Supreme Court directed, hold that the “ ‘statutory maximum’ for Apprendi purposes is the maximum a judge may impose solely on the basis of facts reflected in the jury verdict Blakely, 124 S.Ct. at 2537.
III.
The majority seeks to justify its refusal to follow Blakely’s clear directive by asserting that to do so would create two problems.4 The justification fails; these alleged problems are mere makeweights.
*369A.
First, the majority contends that following this directive would mean that the Blakely Court did not, as it said it had, “apply” the Apprendi rule, but instead broadened that rule by “redefining” the term “statutory maximum” to extend the term to non-statutory sentences. See ante at 349, 351, 352. The majority’s contention, however, rests on an entirely false premise: that the definition of “statutory maximum” set forth in Blakely differs from the Court’s definition of that term in Apprendi.
As the majority recognizes, the Blakely Court carefully explained that it did not “redefine” the term “statutory maximum,” but simply “applied” the Apprendi understanding of that term. See Blakely, 124 S.Ct. at 2537. What the majority refuses to recognize is that the Blakely Court also carefully explained that the term “statutory maximum,” as it was used in Apprendi, means “the maximum sentence a judge may impose solely on the basis of the facts reflected in the jury verdict or admitted by the defendant.” Id. Thus, immediately pri- or to stating this definition of “statutory maximum,” the Blakely Court noted that the definition was the one “made clear” by “[o]ur precedents,” citing Apprendi and its progeny, Ring and Harris. Id.
That the courts of appeals, including this one in Kinter, misinterpreted the meaning of “statutory maximum” as used in Ap-prendí by construing it too narrowly, of course, sheds no light on the correct interpretation of the term in Apprendi. Rather, we must take the Supreme Court at its word' — -that in Blakely it “applied” Appren-di, setting forth the meaning of “statutory maximum” as that term ivas used in Ap-prendi.
B.
The majority’s other “problem” with following Blakely as written is that doing so would assertedly “undermine” or “outright nullify” Supreme Court decisions prior to Blakely. See ante at 350-52. This is a powerful argument — if, but only if, a prior Supreme Court decision directly controls the case at hand. When that is so, of course, “Court[s] of Appeals should follow the [Supreme Court] case which directly controls, leaving to [the Supreme] Court the prerogative of overruling its own decisions.” Agostini v. Felton, 521 U.S. 203, 237, 117 S.Ct. 1997, 138 L.Ed.2d 391 (1997) (internal quotation marks and citation omitted). But, as the Government expressly conceded at oral argument, there is no Supreme Court case “directly controlling” the case at hand. Thus, as the Government acknowledged, the Agostini rule does not apply here.5 Tellingly, in Kinter, this court took the same view. We did not suggest that holding that “statutory maximum” for Apprendi purposes included Guidelines’ máximums would “undermine” or “outright nullify” Supreme *370Court precedent; instead, we characterized the issue as “complex” and recognized “at least a colorable argument that the Sentencing Guidelines do provide [the relevant] maximum.” See Kinter, 235 F.3d at 200-201.
The majority carefully avoids citation of Agostini (perhaps hoping to escape reminder of the Government’s express concession and our rationale in Kinter) but nonetheless seeks to apply the Agostini rule and treat prior Supreme Court eases as squarely presenting (and resolving) the Sixth Amendment question at issue here. Prior Supreme Court precedent, however, simply does not reach the constitutional issue presented here. As every other court of appeals to have considered the question has held, the Supreme Court cases relied on by the majority “do not discuss the Sixth Amendment right to a jury trial” and a holding that the “statutory maximum” for “Apprendi purposes” includes Guidelines máximums “would not directly ‘overrule’ any Supreme Court holding.” Pineiro, 377 F.3d 464, 2004 WL 1543170, at *9; see also Ameline, 376 F.3d at 977-78; Booker, 375 F.3d at 513-14.
The fact is that the Supreme Court has never upheld the use of the judicial fact-finding mandated by the federal guidelines in the face of a direct Sixth Amendment challenge to that practice. Not one of the cases relied on by the majority reaches that question. In Mistretta, the Court simply held that the creation of the Sentencing Commission and federal guidelines did not violate separation of powers and delegation principles; the Court did not consider whether application of certain federal guidelines violated the Sixth Amendment. 488 U.S. at 393-94, 109 S.Ct. 647. In United States v. Watts, the Court ruled only that a Guidelines sentence withstood a Fifth Amendment Double Jeopardy challenge. 519 U.S. 148, 157, 117 S.Ct. 633, 136 L.Ed.2d 554 (1997). And, in Edwards v. United States, the Court expressly disclaimed consideration of any constitutional claims. 523 U.S. 511, 118 S.Ct. 1475, 140 L.Ed.2d 703 (1998); id. at 516, 118 S.Ct. 1475 (noting that we “need not, and we do not, consider the merits of petitioners’ ... constitutional claims”).6
In refusing to follow Blakely’s plain language, purportedly because to do so would “undermine” or “outright nullify” prior Supreme Court precedent, the majority does not just misapply the Agostini rule. It also avoids our constitutional duty to decide properly presented claims in accord with current Supreme Court instruction. As Judge Bork explained, even if lower courts believe, as the majority apparently does, that “more recent decisions” of the Supreme Court “create discontinuities with older precedent,” lower courts must discern and apply the law as it presently exists and “leave” the “resolution of such *371discontinuities, if such there be” to the Supreme Court. Haitian Refugee Center v. Gracey, 809 F.2d 794, 798 (D.C.Cir.1987) (Opinion of Bork, J.).
rv.
The majority offers no legitimate reason for refusing to apply the Supreme Court’s instruction — “that the ‘statutory maximum’ for Apprendi purposes is the maximum sentence a judge may impose solely on the basis of the facts reflected in the jury verdict or admitted by the defendant.” 124 S.Ct. at 2587 (emphasis in original). The Supreme Court has held that the Sixth Amendment affords “[ejvery defendant ... the right to insist that the prosecutor prove to a jury all facts legally essential to the punishment.” Id. at 2543 (first emphasis added). Neither the Supreme Court, nor the Constitution, permits us to deny this right to defendants prosecuted by the federal government. The majority’s holding does precisely .that. Accordingly, I must respectfully dissent.

. The Government expressly so concedes, explaining that "stripped of any judge-found enhancing facts Hammoud face[d] a guidelines sentencing range of 46-57 months” because “using the proper Guidelines Manual (the 1998-99 edition), if all counts of conviction are grouped together, the money laundering Guideline § 2S1.1 provides the greatest *362offense level — 23” and "[c]oupled with a Criminal History Category I, a level 23 yields a 46-57 month range.” Supplemental Brief of the United States at 34 n.19, amended by Letter of July 28, 2004.


. In Blakely, the judge-found facts increased the defendant's sentence by 70% — from 53 to 90 months. Id. at 2540. Here, the judge-found facts increased Hammoud’s sentence by more than 3000% — from 57 to 1860 months.


. The majority characterizes this language— the Blakely holding — as the "culprit” that had led other courts to conclude that the Blakely rule applies to the federal guidelines. Ante at 348. The majority's word choice is odd — and revealing. A "culprit” is "one accused of ... a crime” or “fault" or "guilty of a crime” or "fault.” Webster’s Third New International Dictionary 552 (1993). By choosing to characterize this language as a "culprit,” the majority clearly signals its distaste for the Blakely holding. The majority apparently has forgotten that dislike of, or disagreement with, a Supreme Court holding does not provide a lower court with a basis for refusing to follow the holding.


. Unlike the majority, which recognizes the Blakely (and Apprendi) directive but argues that it does not apply to the federal guidelines, Judge Wilkinson in concurrence essentially argues that the Supreme Court got it wrong. He contends that, ''[i]f the judiciary is now to announce that sentencing factors must be found as elements beyond a reasonable doubt, that badly skews the balance that Congress has historically been able to strike between guilt and punishment,” and represents an encroachment of the judiciary on the province of the legislature. Ante at 357. But treating "sentencing factors" that mandate enhancement of a sentence as "elements” is exactly what Blakely, Ring, and Apprendi hold the Sixth Amendment requires: "[A]ll facts legally essential to the punishment” must be proved to a jury beyond a reasonable doubt, Blakely, 124 S.Ct. at 2537 — whether they are labeled "elements of the offense, sentencing factors, or Mary Jane.” Ring, 536 U.S. at 610, 122 S.Ct. 2428 (Scalia, J. concurring); see also Ring, 536 U.S. at 602, 122 S.Ct. 2428; Apprendi, 530 U.S. at 494 n. 19, 120 S.Ct. 2348. In the face of this controlling precedent, the concurrence’s diatribe is surprising — and inappropriate. (Although the concurrence offers a long, rhetoric-filled response to this footnote, ante at 359 n. 1, it still refuses to acknowledge that the Supreme Court has already rejected its view that the legislature always controls what facts must be proved to a jury; the Court has concluded that all facts essential to punishment, including those denominated "sentencing factors” by the legislature, must be proved to a jury "to give intelligible *369content to the right of jury trial.” Blakely, — U.S. at -, 124 S.Ct. at 2538. The Court apparently determined that this holding was not "antithetical to our democracy,” ante at 359, but required by it, in order to accomplish the judiciaiy’s most important function: protecting individual constitutional rights from legislative encroachment).


. The Government's concession that the Agos-tini rule does not apply here accords with the fine amicus brief the United States filed on behalf of the State in Blakely. There, the Government did not even imply that prior Supreme Court precedent precluded application of the Apprendi rule to the federal guidelines. On the contrary, the Government warned that "[a] decision in favor of [Blakely] could ... raise a serious question about whether Apprendi applies to myriad factual determinations under the Guidelines.” Brief for the United States as Amicus Curiae, No. 02-1632, 2004 WL 177025, at *26.


. Moreover, the petitioners in Edwards did not raise a Sixth Amendment challenge to sentencing factors grounded in judicial findings under the Guidelines; they argued only that the sentencing judge's selection of the relevant maximum under the statutes at issue violated the Sixth Amendment. See Ameline, 376 F.3d at 978 (characterizing Edwards in the same way); Booker, 375 F.3d at 514 (observing that “the petitioners in Edwards did not argue that the sentencing guidelines are unconstitutional” and concluding that ”[t]he most that can be dug out of their briefs ... is that they were urging a statutory interpretation that would avoid a Sixth Amendment issue") (emphasis in original). Accordingly, it is hardly surprising that, notwithstanding the majority's reliance on Edwards, we did not cite the case in Kinter, let alone suggest, as the majority now does, that Edwards answered the question of whether the Apprendi rule applies to the Guidelines. Nor did the Government, which now also heavily leans on Edwards, even mention the case in its amicus brief in Blakely.